Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claims 7, 12, and 16 have been rewritten in independent form and are therefore allowed for the reasons stated in paragraph 12 of the office action mailed 4/19/21. Claims 7, 12, and 16 recite specific methods for applying the release agents to a hot-forging die. The claimed methods recite supplying air to a bubble generator to generate bubbles, while the Uchimura reference cited in the previous office action discloses incorporating bubbles made of carbon dioxide. Uchimura also does not disclose the supply pressure of the gas to the bubble generator or the supply rate of bubbles to the release agent composition, and does not teach the significance of those variables. One of ordinary skill in the art would not have had motivation to modify the method(s) of Suzuki, Uchimura, and Nielsen, discussed in the previous office action, to use air bubbles rather than carbon dioxide, and to supply air and bubbles in the pressure and rate recited in claims 7, 12, and 16.
Newly added claim 19 incorporated the limitations of previous claims 1-4. Applicant’s arguments regarding the combination of Suzuki and Uchimura with relation to these claims are persuasive. Suzuki teaches a water-free die release agent composition. Uchimura teaches emulsions containing oil and water, and teaches that the inclusion of the carbon dioxide nanobubbles improves the storage stability of these emulsions, as measured by the separation of the water phase (page 6 lines 217-222 of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771